Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
            DETAILED ACTION
This office action is in response to the communication filed on 12/04/2019. Claims 1-17 are pending in the application. Claims 13-17 are allowed.  Claims 5-7 and 10 are objected. Claims 1-4, 9 and 11-12 have been rejected. 
    Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/07/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 8,555,082 B1 (hereinafter Bibikar et al)
Regarding claim 1, Bibikar et al teaches a memory data scrambling system (note figure 2: scrambling/ descrambling system; column 4, starts at line 19) comprising:
an integrated circuit (IC)  (note figure 2.200: System-On-Chip; and column 4, starts at line 19) comprising: 
a bus fabric (note figure 2.230: bus fabric/ internal bus);
a memory controller (note figure 2.270: memory controller) coupled to the bus fabric (note column 4, starts at line 19);
a dynamic memory scrambler (note figure 2.240: security module; and figure 2.260: encoding/ decoding module) coupled to the memory controller, the dynamic memory scrambler (note column 4, starts at line 25) comprising a scrambler, a descrambler (note figure 2.260: encoding/ decoding module), a scrambler selection table (note figure 2.250: register storing key rotation bit; and column 6, starts at line 50; see also column 7, line 14- column 8, line 34: selecting portion of the key to encode), and a key generator (note figure 2.240: security module, and figure 2.210: processor; and column 5, starts at line 63; and column 7, starts at line 14); and
 a physical (PHY) interface (note figure 2.282: external data pins/ bus) coupled to the dynamic memory scrambler; and an external memory (note figure 2.280: external memory) external to the IC and coupled to the PHY interface (note figure 2.282: external data pins/ bus; and column 4, starts at line 55)
Regarding claim 2, Bibikar et al teaches the memory data scrambling system of claim 1, wherein the key generator (note figure 2.240: security module, and figure 2.210: processor) is configured to produce scrambling keys that are used to scramble and unscramble data (column 7, starts at line 14; and column 8, starts at line 26: generating encoding/ scrambling keys/ subset of keys)
Regarding claim 3, Bibikar et al teaches the memory data scrambling system of claim 1, wherein the scrambler selection table (note figure 2.250: register storing key rotation bit; and column 8, starts at line 5: pseudo code for selecting keys) tracks which memory locations of the external memory are scrambled with which scrambling key (note column 6, starts at line 50; and column 7, line 14- column 8, line 34: selecting portion of the key to encode)
      		  	    Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over  Bibikar et al in view of  US 2013/0036312 A1 (hereinafter Anquet et al)
Regarding claim 4, Bibikar et al teaches the memory data scrambling system of claim 1, wherein the IC further comprises code  scrambling data in the external memory using a different scrambling key while the system is operating (note figure 2.250: register storing key rotation bit; and column 6, starts at line 50; see also column 7, line 14- column 8, line 34: pseudo code for changing and selecting portion of the key to encode different data in external memory)
Bibikar et al fails to teach expressly a coordination circuit that performs dynamic key changes utilized for rescrambling of scrambled data in the external memory using a different scrambling key while the system is operating.
However, Anquet et al teaches a coordination circuit (note figure 1.108: cipher block; para. [0068]) that performs dynamic key changes utilized for rescrambling of scrambled data in the external memory using a different scrambling key while the system is operating (note para [0015], [0059], [0068]: selecting different keys for different regions; re-encrypting a region with new key)


Anquet et al  and  Bibikar et al are analogous art because they are from the same field of endeavor of   securing access to the  external memory data through Bibikar et al method to further include the features of a coordination circuit that performs dynamic key changes utilized for rescrambling of scrambled data in the external memory using a different scrambling key while the system is operating taught by Anquet et al   since such arrangements would provide users with further/ dynamic security against different types of statistical/ replay attacks on data stored in the external memory (note Anquet et al , para. [0005], [0016])
Regarding claim 9, Bibikar et al teaches a memory data scrambling system (note figure 2: scrambling/ descrambling system; column 4, starts at line 19) comprising:
an external memory (note figure 2.280: external memory)  and an integrated circuit (IC) (note figure 2.200: System-On-Chip; and column 4, starts at line 19) comprising: 
a bus fabric (note figure 2.230: bus fabric/ internal bus);
a memory controller (note figure 2.270: memory controller) coupled to the bus fabric;
a dynamic memory scrambler (note figure 2.240: security module; and figure 2.260: encoding/ decoding module) coupled to the memory controller, the dynamic memory scrambler comprising:
 a scrambler (note figure 2.260: encoding module); 
a descrambler (note figure 2.260: encoding/ decoding module);
a key generator configured to produce scrambling keys utilized to scramble and unscramble data (note figure 2.240: security module, and figure 2.210: processor; and column 5, starts at line 63; and column 7, starts at line 14);
code that coordinates scrambling and descrambling of data and dynamic key changes utilized for  scrambled data in the external memory using a different scrambling key while the system is operating (note  column 6, starts at line 50; see also column 7, line 14- column 8, line 34: pseudo code for changing key to encode different data in external memory); and a scrambler selection table (note figure 2.250: register storing key rotation bit) configured to track which memory locations of the external memory are scrambled with which scrambling key (column 7, line 14- column 8, line 34: changing and selecting portion of the key to encode different data in external memory); and
a physical interface  (note figure 2.282: external data pins/ bus) coupled between the dynamic memory scrambler and the external memory (note figure 2.282: external data pins/ bus; and column 4, starts at line 55)
Bibikar et al fails to teach expressly a coordination circuit that coordinates scrambling and descrambling of data and dynamic key changes utilized for rescrambling of scrambled data in the external memory using a different scrambling key while the system is operating.

Anquet et al teaches a coordination circuit (note figure 1.108: cipher block; para. [0068]) that coordinates scrambling and descrambling of data and dynamic key changes utilized for rescrambling of scrambled data in the external memory using a different scrambling key while the system is operating (note para [0015], [0059], [0068]: selecting different keys for different regions; re-encrypting a region with new key)
Anquet et al  and  Bibikar et al are analogous art because they are from the same field of endeavor of   securing access to the  external memory data through scrambling/ encoding mechanism. Therefore, at the time of effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in art to modify Bibikar et al system to further include the features of a coordination circuit that coordinates scrambling and descrambling of data and dynamic key changes utilized for rescrambling of scrambled data in the external memory using a different scrambling key while the system is operating taught by Anquet et al   since such arrangements would provide users with further/ dynamic security against different types of statistical/ replay attacks on data stored in the external memory (note Anquet et al , para. [0005], [0016])
Regarding claim 11, it is rejected applying as same motivation and rationale applied above rejecting claim 9, furthermore, Anquet et al teaches the memory data scrambling system wherein the dynamic memory scrambler further comprises a refresh timer configured to cause the coordination circuit to coordinate timing of scrambling and rescrambling to be done in place of a double data rate (DDR) memory refresh (note para. [0058]: DDR memory; [0071], [0081]: the control unit 111 of the memory subsystem checks whether a trigger event for triggering the re-scrambling process has occurred (e.g. a timer or command from a monitoring process))
Regarding claim 12, it is rejected applying as same motivation and rationale applied above rejecting claim 11, furthermore, Anquet et al teaches the memory data scrambling system wherein the dynamic memory scrambler is further configured to rescramble data of the region in place of a randomly selected DDR memory refresh or a periodically selected DDR memory refresh (note para. [0058] memory 107 may be a random access memory (RAM), such as a double data rate (DDR) RAM, or another type of memory; see also para. [0071], [0081])

Claim 8 is  rejected under 35 U.S.C. 103 as being unpatentable over  Bibikar et al in view of  Anquet et al further in view of  US 4,551,580 (Cox et al)
Regarding claim 8, Anquet et al teaches the memory data scrambling system including the coordination circuit for selecting scrambling keys (note para [0015], [0068]: cipher block unit for selecting different keys for different regions) Modified Anquet et al- Bibikar et al  system fails to teach expressly teaches the memory data scrambling system wherein the coordination circuit is a finite state machine (FSM).
Cox et al teaches the memory data scrambling system wherein the coordination circuit is a finite state machine (FSM) (note column 4, starts at line 39: in real time, continuous operation of scrambler 100, the same key is used over and over again as the finite number of steps in the scrambling process is repeated)
Cox et al  and  Bibikar et al are analogous art because they are from the same field of endeavor of   securing memory contents through scrambling operations. Therefore, at the time of effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in art to further modify Anquet et al- Bibikar et al   system to include the features of the memory data scrambling system wherein the coordination circuit is a finite state machine (FSM) taught by Cox et al   since such arrangements would provide users with a deterministic type scrambler suitable for fast and efficient processing.

Allowable Subject Matter
Claims 13-17 are allowed.  Claims 5-7 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

             Conclusion
A shortened statutory period for response to this action is set to expire in 3 (Three) months and 0 (Zero) days from the mailing date of this letter. Failure to respond within the period for response will result in ABANDOMENT of the application (see 35 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTO ABEDIN whose telephone number is 571-272-3551.  The examiner can normally be reached on M-F from 8:30 AM to 6:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jung (Jay) Kim, can be reached on 571-272-3804. The RightFax number for faxing directly to the examiner is 571-273-3551. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:// www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHANTO ABEDIN/Primary Examiner, Art Unit 2494